Braley, J.
By the terms of the contract: “If any extra work is required, a price for the same must be agreed upon and approved in writing by the architect before such work is begun.” It was not within the authority of the architect to waive this provision, and although he orally approved all extra work and the disbursements for which recovery is sought, the defendant never has waived the contract nor ratified his acts.
It follows that the plaintiffs cannot recover. Stuart v. Cambridge, 125 Mass. 102.

Order dismissing the report affirmed.